Citation Nr: 1721111	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  06-16 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial increased rating in excess of 10 percent for status-post left anterior cruciate ligament (ACL) cyst decompression and lateral tibial plateau (LTP) chondroplasty (left knee disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1993 to July 1993, March 2003 to September 2004, and May 2009 to June 2010.

This matter comes before the Board of Veterans' Appeals (Board) from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In January 2005, the Agency of Original Jurisdiction (AOJ) granted service connection for a left knee disability and assigned a noncompensable evaluation effective September 11, 2004.  In March 2005, the AOJ increased the evaluation of the Veteran's left knee disability to 10 percent effective September 11, 2004.

The Veteran testified at a June 2012 Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is of record.

In October 2012, the Board remanded the claim to obtain an adequate, VA examination.  See October 2012 Board Decision.  In September 2016, the Board remanded the claim to obtain an addendum medical opinion.  See September 2016 Board Decision.  For the reasons set forth below, the Board finds that the AOJ did not substantially comply with the September 2016 Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an initial increased rating in excess of 10 percent for her left knee disability.  While the additional delay is regrettable, the Board finds that another remand is required to fairly decide the Veteran's claim.

The September 2016 Board remand solicited an addendum medical opinion that addressed both left knee strain and left knee lateral instability, which were assessed as new and separate diagnoses per the June 2015 VA examiner.  See September 2016 Board Decision; June 2015 VA examination report.  

The November 2016 examiner opined that the Veteran's left knee instability, as documented during the June 2015 VA examination, is at least as likely as not due to her service-connected left knee disability.  See November 2016 VA examination report.  The examiner explained that the ACL is a major stabilizing force in the knee and that injury to this ligament, even with repair, can cause instability of the knee.  Id.  The examiner noted that the Veteran had worsening weakness in the left knee during 2015 examinations and opined that her service-connected left knee disability has "led to weakness in the left knee which at then at least as likely as not has led to the mild lateral instability noted  on the [June 2015 examination]."  Id.  The Board highlights that analysis of the Veteran's left knee strain, as required by the September 2016 Board remand directives, is absent from the opinion.  See Stegall, 11 Vet. App. at 271.

Upon readjudication, the AOJ issued the February 2017 Supplemental Statement of the Case (SSOC).  However, the Board notes that the February 2017 SSOC only appears to consider: (1) functional loss due to painful motion; and (2) left knee instability.  See February 2017 SSOC.  The Board highlights that consideration of the Veteran's left knee strain, as required by the September 2016 Board remand directives, is also absent from the SSOC.  See Stegall, 11 Vet. App. at 271.  

The Board notes that the AOJ also afforded the Veteran a February 2017 VA examination, resulting in diagnoses of both left and right knee strain.  See February 2017 VA examination report.  However, it is unclear to the Board whether the AOJ considered the February 2017 VA examination report upon readjudication.  This examination is not specifically named in the list of evidence considered, although the SSOC generally includes "[a]ll evidence delineated in the [V]eteran's claims/electronic file."  See February 2017 SSOC.  However, this examination may not have been delineated in the Veteran's claims/electronic file before the SSOC was issued.  The VA examination was completed on February 2, 2017, but it was not received into the electronic record until March 14, 2017, several weeks after the SSOC was issued on February 24, 2017.  As such, clarification is necessary.  

Additionally, it is unclear to the Board why the AOJ based its analysis of functional loss due to painful motion on an October 2004 VA examination report, when there are several more recent examinations of record addressing this issue.  Id.  The Board notes that, although the March 2015, April 2015, June 2015, and November 2016 VA examinations/opinions were named in the list of evidence considered, the AOJ only discussed the October 2004 VA examination in its analysis.  Id.  As such, clarification is necessary.

Accordingly, the case is REMANDED for the following action:

Obtain an addendum medical opinion to address: 

(a)  whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left knee strain was either caused or aggravated (permanently worsened beyond natural progression) by her service-connected status-post left ACL cyst decompression and LTP chondroplasty (left knee disability);

(b)  whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right knee strain was either caused or aggravated (permanently worsened beyond natural progression) by her service-connected status-post left ACL cyst decompression and LTP chondroplasty (left knee disability);

(c)  the February 2017 VA examination discussed above (see remand body);

(d)  the Veteran's medical-industrial history (see 38 C.F.R. § 4.41);

(e)  use of accurate measurements (see  38 C.F.R. § 4.46, 4.71); and

(f)  any functional loss due to fatigue, weakness, lack of endurance, incoordination, flare-ups, reduction in the joint's normal excursion of movements in different planes, and/or pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint [see 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Correia v. McDonald, 28 Vet. App. 158 (2016)].

If the appropriate medical professional opines that either of the Veteran's diagnosed knee strains were aggravated by her service-connected left knee disability, then objectively quantify the degree of aggravation (above and beyond the level of impairment had no aggravation occurred), to the extent possible.  

Provide complete rationales for all opinions.

The Board defers to the discretion of the appropriate medical professional in determining whether another examination of the Veteran is necessary to provide the requested opinion.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




